*1540Appeal from an order of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), entered December 10, 2014. The order denied the petition for a change of name.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the petition is granted.
Memorandum: Petitioner, an inmate at Groveland Correctional Facility, appeals from an order that denied the petition for a change of name “with leave to re-petition upon Petitioner’s release from prison.” Supreme Court erred in denying the petition. “A court’s authority to review an application for a name change is limited; if ‘the petition is true, and . . . there is no reasonable objection to the change of name proposed, . . . the court shall make an order authorizing the petitioner to assume the name proposed’ ” (Matter of Powell, 95 AD3d 1631, 1632 [2012], quoting Civil Rights Law § 63). The petition satisfies the requirements of Civil Rights Law § 61, and petitioner’s incarceration, without more, does not justify denial of the petition. Indeed, respondent New York State Department of Corrections and Community Supervision has received notice of this application and takes no position with respect thereto (see § 62 [2]). “Under these circumstances, and absent any indication of fraud, misrepresentation or intent to interfere with others’ rights,” we conclude that the court should
have granted the petition (Powell, 95 AD3d at 1632-1633).
Present—Whalen, P.J., Smith, Lindley, Troutman and Scudder, JJ.